Title: To Thomas Jefferson from Benjamin Rush, 15 August 1790
From: Rush, Benjamin
To: Jefferson, Thomas



Dear Sir
Philadelphia 15t August. 1790

The bearer of this letter Mr. Andrew Brown has applied to me as One among many witnesses of his zeal in promoting the Adoption of the fæderal constitution by means of his paper, and has requested me to add my testimony, of his faithful and meritorious services, to that of his Other friends. His sacrifices to his principles, and to the best interests of our Country have been great. The Acknowledgement and reward of them by government therefore cannot fail of having an useful influence upon public spirit. Mr. Brown will make known to you the nature of the favors which he goes to New York to solicit. I beg leave to refer you to him, and am Dr Sir with the warmest sentiments of respect your most Obedient humble Servant,

Benjn Rush


P.S. I beg your Acceptance of a copy of a small tribute to One of my old friends, and what is much more, One of the friends of Mankind.

